DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 05/05/21. 
Election
2)	Acknowledgment is made of Applicants’ election filed 02/14/22 in response to the restriction and the species election requirement mailed 12/13/21. Applicants have elected, without traverse, invention I and the bromocresol green coloring reagent species.
Status of Claims
3)	Claims 1-20 are pending.  
	Claims 18-20 are withdrawn from consideration as being directed to a non-elected species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	The examination has been extended to gold label substance species and the coloring reagent compound species that reacts with Fe2+ ions.
	 Claims 1-17 are examined on the merits.  
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 05/11/22, 01/06/22, 11/02/21 and 04/21/21.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 02/26/21. 
Sequence Listing
6)	Acknowledgment is made of Applicants’ Sequence Listing which has been entered on 05/05/21. 
Substitute Specification
7)	Acknowledgment is made of Applicants’ substitute specification filed 05/05/21. 
Priority
8)	The instant AIA  application filed 02/26/21 is a continuation of PCT/JP2019/034112 filed 08/30/2019 and claims the benefit of the application 2018-163097 filed 08/31/2018 in Japan. It is noted that a certified copy of the foreign priority application is of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C § 119(a)-(d), a certified copy of the English translation thereof should be submitted under 37 C.F.R 1.55 in reply to this Office Action. Failure to do so may result in no benefit being accorded.	 
Objection(s) to Specification
9)	The instant specification is objected to for the following reasons:
The use of trademark recitation(s) in the instant specification has been noted. For example, see page 25 for ‘Tween 40’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11).	Claims 1-17 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.   
	(a)	Claim 1 is ambiguous and indefinite in the limitations: second antibody against ‘lipoarabinomannan’. Given the structural and antigenic heterogeneity of lipoarabinomannan (see Choudhary et al. J. Immunol. 200: 3053-3066, 01 May 2018 - Applicants’ IDS), it is unclear whether or not this lipoarabinomannan recited in line 5 is the same as the ‘lipoarabinomannan’ recited earlier in line 3 of the claim structure-wise, source-wise and antigenicity-wise. For example, if a first antibody is against 5-deoxy-5-methylthio-xylofuranose structure of lipoarabinomannan, is the recited second antibody against a non-5-deoxy-5-methylthio-xylofuranose structure of lipoarabinomannan or a structurally modified lipoarabinomannan? Or, if a first antibody is against ManLAM lipoarabinomannan, is the recited second antibody against a LepLAM lipoarabinomannan, PILAM lipoarabinomannan, or a structurally modified lipoarabinomannan of unlimited source? If the two recited lipoarabinomannan are structurally the same, it is suggested that Applicants provide sufficient antecedence to ‘lipoarabinomannan’ in line 5 of the claim by replacing it with the limitation --the lipoarabinomannan--.
	(b)	Claim 1 is ambiguous and indefinite in the limitation ‘modified’ because it is unclear what does this modification encompass, or what does the process of modification involve. 
	(c)	Claim 2 is indefinite for lacking sufficient antecedence in the limitation ‘lipoarabinomannan’. See line 3. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the lipoarabinomannan--.
	(d)	Claims 2-17, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.	
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
13)	Claims 1 and 3-15 are rejected under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1 - Applicants’ IDS) in view of Wada et al. (US 20130084580 A1 - Applicants’ IDS).
	Katsuragi et al. disclosed a tuberculosis detection or diagnostic immunochromatographic kit or a tubercle bacillus detection tool comprising a tuberculosis detection or diagnostic reagent comprising anti-lipoarabinomannan monoclonal antibody (A) produced against M. tuberculosis lipoarabinomannan antigen that specifically binds to lipoarabinomannan (LAM) antigen of acid-fast tubercle bacillus for use in a method of detecting acid-fast tuberculosis bacillus, i.e., Mycobacterium tuberculosis. See sections [0002], [0001], [0026], [0029], [0050] to [0052],[0056], [0176] to [0186], [0248], [0136] to [0143], [0146] and [0147]; and claims 17, 20, 18, 11, 10, 8, 9, 24, 29 and 28. The TB LAM monoclonal or scFv served both as the capture antibody and the detection antibody (first and second antibodies) in the specific detection of tubercle bacillary LAM. A suitable label substance such as gold colloid (i.e., metal particle) of 40 nm size was modified with a TB-LAM monoclonal antibody or MoAb1. See section [0255]; last half of sections [0264] and [0265]; sections [0268] to [0276]; and Example 4. A porous nitrocellulose carrier having a reaction site for immobilizing a monoclonal or polyclonal antibody to tubercle bacillary lipoarabinomannan antigen is taught. See sections [0131] and [0149]. 
	Katsuragi et al. are silent on the presence in their kit of a compound containing silver such as silver nitrate and a reducing agent reducing silver ions such as Fe2+.
	However, having a compound containing silver and a reducing agent reducing silver ions in an immunochromatographic kit used for antigen detection was routine and conventional in the art at the time of the invention. For example, Wada et al. disclosed the use of a silver-containing compound preferably silver nitrate, and a reducing agent capable of reducing silver ions, preferably Fe2+, in an immunochromatographic kit comprising a label substance such as colored gold or silver metal particles, preferably of 1 to 500 nm average size, modified with a  first antibody against a target substance such as an antigen to be detected, a porous carrier, preferably a nitrocellulose membrane with a reaction site in which a second antibody against the target substance is held, a phenanthroline skeleton-containing coloring reagent or a compound which develops color by reacting with H+ ions such as bromocresol green and a holding pad; and a detection method that uses said kit. Said kit further comprised a pot containing a silver ion solution. See claims; sections [007] to [0031], [0043], [0082], [0083], [0085] to [0087], [0050] to [0062] and [0093]. 
	Given the routine practice in the art of a silver-containing compound such as silver nitrate and a reducing agent reducing silver ions such as Fe2+ as taught by Wada et al., it would have been prima facie obvious to one of ordinary in the art before the effective filing date of the claimed invention to include Wada’s silver-containing compound such as silver nitrate and a reducing agent reducing silver ions such as Fe2+ in Katsuragi’s kit to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of configuring a devised immunochromatographic kit. 
	Claims 1 and 3-15 are prima facie obvious over the prior art of record.
14)	Claim 2 is rejected under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1 - Applicants’ IDS) in view of Wada et al. (US 20130084580 A1 - Applicants’ IDS) as applied to claim 1 and further in view of Choudhary et al. (J. Immunol. 200: 3053-3066, 01 May 2018 - Applicants’ IDS). 
	The teachings of Katsuragi et al. as modified by Wada et al. are set forth supra, which are silent on the monoclonal antibody being one that recognizes a 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan.
However, Choudhary et al. disclosed epitope-specific polyclonal and a monoclonal antibodies that recognize LAM and the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan and that detects Mycobacterium tuberculosis. The A194-01 monoclonal antibody that is used by Applicants in the instant application was taught. See Figures; paragraph bridging pages 3056 and 3057; 2nd paragraph on page 3054; and pages 3056 and 3057.  
Given that a polyclonal or a monoclonal antibody that recognizes the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan and detects Mycobacterium tuberculosis was known in the art as taught by Choudhary et al., it would have been prima facie obvious to one of ordinary in the art before the effective filing date of the claimed invention to use Choudhary’s antibody or the A194-01 monoclonal antibody that recognizes the 5-deoxy-5-methylthio-xylofuranose structure (MTX structure) of lipoarabinomannan as appropriate in Katsuragi’s kit as modified by Wada et al. to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of accomplishing lipoarabinomannan-immunospecificity by having an art-known specific antibody that recognizes a specific epitope structure of lipoarabinomannan and detects Mycobacterium tuberculosis. 
Claim 2 is prima facie obvious over the prior art of record.
15)	Claims 16 and 17 are rejected under rejected under 35 U.S.C § 103 as being unpatentable over Katsuragi et al. (US 20160083458 A1 - Applicants’ IDS) as modified by Wada et al. (US 20130084580 A1 - Applicants’ IDS) as applied to claim 1 and further in view of Shimada et al. (US 20170315116 A1 - Applicants’ IDS).
	The teachings of Katsuragi et al. as modified by Wada et al. are set forth supra, which are silent on the presence of a housing case or pots with a tearable member as claimed. 
However, including in a kit, a case such as a plastic case, i.e., housing case, and pots sealable with an aluminum sheet, i.e., a tearable member, each containing silver nitrate and silver ions-reducing agent respectively was routine and conventional in the art at the time of the invention. For example, see claims 6, 5 and 1; and sections [0177], [0176], [0175], [0174], [0056], [0148] and [0019] of Shimada et al. 
Given the teachings of Shimada et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a housing case or pots sealable with an aluminum sheet, i.e., a tearable member, each containing silver nitrate and silver ions-reducing agent respectively in Katsuragi’s kit as modified by Wada et al. to produce the instant invention. Given the routine and conventional practice of including such elements in a kit, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of simple convenience. Having such elements in an art-known kit is merely a matter of design choice or variation. 
Claims 16 and 17 are prima facie obvious over the prior art of record.
Claim(s) Objection - Suggestion
16)	Claims 1 and 6 are objected to for the following reasons:
(a)	Claim 1 is objected to for the non-italicized recitation of the bacterial name ‘Mycobacterium tuberculosis’.  To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete the above-identified non-italicized limitation via strikethrough Mycobacterium tuberculosis.
	(b)	Claim 6 is incomplete or grammatically incorrect in the limitation: “size of the label substance 1 nm to 500 nm”. It is suggested that Applicants insert the limitation --is-- after the limitation ‘substance’.
Conclusion
17)	No claims are allowed.

Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

June, 2022